Citation Nr: 1043477	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  04-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1943 to March 
1946.

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for a 
back condition.

In a June 2007 Board decision, the Board denied the Veteran's 
claim for service connection of a low back disability.  In a 
December 2007 Order, the Court granted a Joint Motion for Remand 
(JMR) filed by the parties and vacated the June 2007 Board 
decision.  The case was thereafter returned to the Board.

In July 2008, March 2009, and October 2009, the Board remanded 
the claims for a VA examination and opinions to determine the 
etiology of the back disorder.  The case is before the Board for 
further appellate consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the Veteran's 
low back disorder is caused by his active service.




CONCLUSION OF LAW

A back disability was incurred during active duty service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, any omission that was committed with respect to 
either the duty to notify or the duty to assist, is harmless 
error.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

For the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In this case, the Veteran contends that his back pain and 
diagnosed degenerative changes in the lumbar spine are due to an 
in-service injury that was sustained during his World War II 
service.  

The Veteran's service medical records reflect that in December 
1944, he sustained second degree flash burns over the back from 
the belt line to the neck resulting from an explosion of gasoline 
while burning trash.  On hospital admission, it was indicted that 
he had "some small blisters, but no more than a 2nd degree 
burn."  He was hospitalized for two weeks and treatment records 
make no mention of a back injury other than the burns.  The 
separation physical examination report was normal in all aspects, 
with notations of burns of the back in November 1944.

In a June 1946 rating decision, the RO granted service connection 
for burn scars of the right arm and shoulder and assigned a 
noncompensable evaluation, which is still in effect.  In a 
consolidated rating decision dated in October 1947, the RO 
continued the noncompensable rating for residuals of burn scars 
of the right arm and shoulder and denied service connection for 
claimed right arm and shoulder pain as not demonstrated during 
service.  

In an October 1984 statement from the Veteran's treating private 
physician, it was noted that the Veteran had been treated for 
ongoing back problems with radiculopathy from 1975 to 1984.  
Radiographic evidence showed degenerative changes in the lumbar 
spine with suspicion of narrowing of the spinal canal and bone 
spur formation of the left femur head.

In August 2002, the Veteran claimed an increased rating for burn 
scars to the back.  He underwent a VA examination in November 
2002 by a physician's assistant who did not have the claims file 
for review prior to the examination.  However, the purpose of the 
examination was to determine the current nature and severity of 
his burn scar residuals.  The examiner noted that the Veteran had 
chronic and recurrent severe back pain in the lumbar region with 
radiculopathy into the bilateral legs.  In a December 2002 rating 
decision, the RO continued the noncompensable rating for burn 
scars.

In December 2002, the Veteran filed a claim for service 
connection for a back disorder.  He reported that the gasoline 
explosion caused him to be thrown backwards about 20 feet, 
landing on his back.  Since that incident, the Veteran claimed 
that he had continuous back problems.  He submitted a March 2003 
statement from his treating physician, Dr. R. who stated, 
"patient sustained flash burns (2°) over entire back from 
beltline to neck on 12-8-1944, while burning trash - gasoline 
exploded. Pt. States (but records do not make any mention) that 
he was thrown about '20 feet' by the explosion."  The physician 
opined that "if the patient was thrown 20-feet by the explosion, 
it is possible this could have accelerated the spondylosis and 
generalized disc disease, as well as the 
degenerative/hypertrophic changes."

In a December 2002 private magnetic resonance imaging (MRI) 
report, it was noted that the Veteran had multilevel spondylosis 
with generalized disc disease and hypertrophic changes of the 
posterior elements with resultant spinal stenosis throughout the 
lumbar spine.

A February 2007 private MRI report found moderately severe 
central canal stenosis at L3-4, L2-3, and L405, multifactorial 
due to congenitally shortened pedicles, facet degenerative 
changes, disc osteophyte complexes, and ligamentum flavum 
buckling.  

During an October 2008 VA examination, the Veteran reported which 
in service he was burning trash and some gasoline exploded giving 
him a burn to his back, and since 1946 he has had recurrent 
episodes of pain in his lower back.  He further reported that 
generally did not have a history of falls, but he did feel 
unsteady at times.  He asserted the only trauma he had to his 
back was the burns, he had not been in any auto accidents, and 
had not had any previous surgery on his back.  An X-ray report 
from the time found diffuse degenerative disc changes without 
definitive acute process superimposed.  The examiner opined that 
it was not at least as likely as not that any present back 
pathology is the result of documented back injury in service.  
The examiner further opined that the degenerative disease of the 
lumbosacral spine was related to the Veteran's aging process and 
not the episode in which the Veteran was burned by the gasoline 
in 1944. 

During a May 2009 VA examination, the Veteran again stated that 
he was knocked down and sustained burns to his back from a 
gasoline fire on garbage.  He indicated that he was not told 
there was anything wrong with his back itself other than the 
burns, but that he started having trouble with is back right 
after the episode in which he was burned.  He reported that he 
started working as a Grayhound bus driver when he was released 
from active duty and worked in that capacity for approximately 30 
years.  He stated that during his period of time his back 
bothered him off and on and that he frequently had to lift and 
move baggage around in the bus.  He also stated he takes Aleve or 
Advil when he has back pain.  He reported no significant vehicle 
accidents, but a few minor fender benders, and no serious 
injuries or trauma otherwise.  After a full examination, the 
orthopedic physician opined that it was less likely than not that 
the condition of the Veteran's lumbosacral spine was a result of 
or caused by the period of active duty service or related to the 
flash burns he received to his back in service.  The examiner 
stated there was nothing in the claims file that indicated the 
Veteran had any type of spinal injury at that time or that he 
demonstrated any signs of spinal injury immediately after that or 
for many years after that.  

In an August 2010 VA examination addendum, the physician stated 
that it was less likely as not that the Veteran' current back 
disorder was related to injuries sustained during an explosion 
while the Veteran was on active duty.  The examiner opined that 
the Veteran had primary osteoarthritis of the spine which has 
developed over many years, with no indication in the service 
treatment records immediately after the burns of a spine injury. 

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to his 
low back disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  The Board also finds that 
his statements and complaints regarding pain are credible because 
they are generally consistent throughout the record.

Based on the evidence of record the Board finds that service 
connection for a low back disorder is warranted.  It has been 
stated by Dr. R. that if the Veteran was thrown from the 
explosion than it was possible that it could have accelerated the 
spondylosis and generalized disc disease.  Present medical 
evidence confirms that the Veteran is suffering from a current 
low back disability.  Although October 2008 examiner indicated 
that the Veteran's disability was more likely due to aging, the 
physician failed to take into account the complaints by the 
Veteran of a continuity of sympomatology concerning his 
intermittent back pain since service.

In conclusion, service connection is awarded.  The evidence of 
record shows that the Veteran was treated for a back injury in 
service, that he currently has a diagnosis of a low back 
disorder, and that the Veteran is credible and competent to state 
that he was thrown by the gas explosion in service with 
subsequent ongoing back pain.  As such, the Board finds that the 
requirements for service connection for service connection for a 
low back disorder have been met.


ORDER

Entitlement to service connection for a low back disorder is 
allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


